F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          April 12, 2006
                          FOR THE TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                          Clerk of Court

    UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

     v.                                                 No. 05-6227
                                                  (D.C. No. CIV-96-1150-C)
    ALVIN D. CRAIGHEAD,                                 (W.D. Okla.)

            Defendant-Appellant,

          and

    LEAH CRAIGHEAD; AMERICAN
    NATIONAL BANK OF
    WOODWARD; JEWELL
    IMPLEMENT COMPANY, INC.; JI
    CASE COMPANY; WOODWARD
    COUNTY TREASURER;
    WOODWARD COUNTY BOARD OF
    COUNTY COMMISSIONERS;
    WAYNE RICHARD GUNWALL, as
    Trustee of Blue Sage Trust,

            Defendants.


                           ORDER AND JUDGMENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
                                                                       (continued...)
Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


      Appellant, Alvin D. Craighead, appeals the district court’s denial of his

Federal Rule of Civil Procedure 60(b)(4) motion seeking to vacate a default

judgment entered against him on the grounds that it was void for lack of

jurisdiction. We exercise our jurisdiction under 28 U.S.C. § 1291 and affirm.

      On July 18, 1996, the United States filed a complaint against Mr. Craighead

(1) alleging that he defaulted on certain promissory notes, and (2) seeking

foreclosure and judicial sale of property securing the notes. Attached to the

complaint were copies of the notes and security documents in question. On

May 2, 1997, the district court, in light of Mr. Craighead’s failure to answer the

complaint, took the factual allegations of the complaint as true and entered

default judgment against Mr. Craighead.

      Five years later, in response to a motion by the United States for production

of documents by a third party in aid of the judgment, Mr. Craighead moved for

the default judgment to be vacated for lack of jurisdiction because “there were no

facts before the court in support of the United States’ claims.” R., Doc. 97 at 5.

Mr. Craighead argued that “proof of claim requires at least one competent fact



*
 (...continued)
conditions of 10th Cir. R. 36.3.

                                        -2-
witness testifying to documentary evidence properly authenticated” and that “the

United States of America, in obtaining judgment in CIV-96-1150 [did not]

proffer[] any authenticated evidence to which a competent fact witness testified to

under oath . . . .” Id. The district court denied Mr. Craighead’s motion and

Mr. Craighead appealed.

      On appeal, Mr. Craighead’s main argument is that the United States did not

properly show that it had standing to bring the case because “[f]or the lower court

to have had standing, counsel purporting to represent the United States would

have had to produce the original promissory note or notes upon which the claim

was based.” Aplt. Opening Br. at 5. He also argues that the failure to attach the

original documents to the complaint showed that the security interests were not

properly perfected. Mr. Craighead argues that:

      the record contains only the theories and conclusions of counsel
      purporting to represent the United States–no notes and no
      authenticated documents. This being the case, this court has actual
      knowledge that no judicial proceeding took place as judicial
      proceedings must first examine the question of standing. Clearly,
      counsel purporting to represent the United States failed to establish
      standing (WHICH CANNOT BE WAIVED AND IS PERHAPS THE
      MOST IMPORTANT ELEMENT OF SUBJECT MATTER
      JURISDICTION) bearing on this court the nondiscretionary duty to
      vacate all the judgments as facially void.

Aplt. Opening Br. at 7-8.



                                     Analysis

                                         -3-
      Under Rule 60(b)(4), a court may grant relief from a default judgment on

the ground that the judgment was void. “A judgment is void . . . if the court

which rendered it lacked jurisdiction of the subject matter, or of the parties, or

acted in a manner inconsistent with due process of law.” United States v. Buck,

281 F.3d 1336, 1344 (10th Cir. 2002) (quotation omitted). “[C]onstitutional

standing is necessary to the court’s jurisdiction.” Robey v. Shapiro, Marianos &

Cejda, L.L.C., 434 F.3d 1208, 1211 (10th Cir. 2006) (quotation omitted).

      Constitutional standing exists if the plaintiff: show[s] [that] (1) it
      has suffered an “injury in fact” that is (a) concrete and particularized
      and (b) actual or imminent, not conjectural or hypothetical; (2) the
      injury is fairly traceable to the challenged action of the defendant;
      and (3) it is likely, as opposed to merely speculative, that the injury
      will be redressed by a favorable decision.

Id. at 1210-11 (quotation omitted) (alterations in original).

      The fatal flaw in Mr. Craighead’s argument is that it rests on the faulty

premise that the district court could not enter default judgment unless the

government proved the factual allegations contained in its complaint. On the

contrary, Mr. Craighead relieved the government of the burden of proving its

factual allegations, including the allegations supporting constitutional standing,

by failing to answer the complaint. “The defendant, by his default, admits the

plaintiff’s well-pleaded allegations of fact, is concluded on those facts by the

judgment, and is barred from contesting on appeal the facts thus established.”

Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

                                          -4-
1975); see also Olcott v. Delaware Flood Co., 327 F.3d 1115, 1125 (10th Cir.

2003) (quoting Jackson v. FIE Corp., 302 F.3d 515, 525 (5th Cir. 2002), for the

same proposition); Lundahl v. Zimmer, 296 F.3d 936, 939 (10th Cir. 2002)

(quoting Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987), for the same

proposition).

      In Nishimatsu Construction Co., the Fifth Circuit relied partly on the

Supreme Court’s holding in Thomson v. Wooster, 114 U.S. 104 (1885). 515 F.2d

at 1206. As stated in a different case, this time out of the Second Circuit:

      The applicable principles are clearly implied from Thomson v.
      Wooster . . . where the court held that defendants who had defaulted
      in a patent infringement suit would not be permitted to show that the
      patent sued upon was invalid. Defendants had sought to introduce
      the original patent to show it differed from a reissued patent, which
      was the patent the plaintiffs sought to enforce. The court ruled that
      neither this proof nor evidence that defendants had delayed 14 years
      in seeking reissue were sufficient to defeat the contrary allegation of
      the validity of the patent contained in the complaint[ . . . .] We are
      instructed by Wooster that so long as the facts as painted by the
      complaint “might * * * have been the case” they may not now be
      successfully controverted . . . .

Trans World Airlines, Inc. v. Hughes, 449 F.2d 51, 64 (2d Cir. 1971) (quoting

Thomson, 114 U.S. at 114) (overruled on other grounds by Hughes Tool Co. v.

Trans World Airlines, Inc., 409 U.S. 363 (1973)). In short, the time has passed

for Mr. Craighead to claim that the facts were other than those alleged in the

complaint.



                                         -5-
      Mr. Craighead argues in his reply brief that “[e]ven in a default judgment,

damages must be proved.” Aplt. Reply Br. at 5. As support for his argument he

cites to American Red Cross v. Community Blood Center Of The Ozarks, 257 F.3d

859 (8th Cir. 2001). In that case the Eighth Circuit held that “when a default

judgment is entered on a claim for an indefinite or uncertain amount of damages,

facts alleged in the complaint are taken as true, except facts relating to the

amount of damages, which must be proven in a supplemental hearing or

proceeding.” Id. at 864 (quotation omitted). The government, however, is correct

in its concise and well-reasoned brief, where it notes that the claim for damages

in this case was not indefinite or uncertain. Instead, once the facts regarding

Mr. Craighead’s liability on the notes were taken as true, all the court was

required to do was calculate the amounts owed on the promissory notes and the

interest. “‘If defendant does not contest the amount prayed for in the complaint

[by failing to answer] and the claim is for a sum certain or a sum that can be made

certain by computation, the judgment generally will be entered for that amount

without any further hearing.’” Resp. Br. at 13 (quoting 10A Charles A. Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2688 (3d

ed. 1998)).

      Mr. Craighead’s remaining arguments on appeal are premised on

Mr. Craighead’s misconception that the district court granted summary judgment


                                          -6-
against him and not default judgment. He argues that “the court below butchered

the summary judgment standard.” Aplt. Opening Br. at 8. As summary judgment

is not an issue in this case, and as his remaining arguments are rife with personal

attacks on government counsel and the district court judge, they neither require

nor will receive further attention.

      Consequently, the judgment of the district court is AFFIRMED.

                                                    Entered for the Court


                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -7-